34 So. 3d 781 (2010)
Cecil WEST, Appellant,
v.
STATE of Florida, Appellee.
No. 5D09-2782.
District Court of Appeal of Florida, Fifth District.
May 14, 2010.
James S. Purdy, Public Defender, and Allison A. Havens, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Bonnie Jean Parrish, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See, e.g., Cook v. Crosby, 914 So. 2d 490, 491 n. 1 (Fla. 1st DCA 2005) ("Although a razor knife/box cutter was not designed or constructed to cause death or great bodily harm, it can be a deadly weapon if the defendant uses, threatens to use, or intends to use it in a manner likely to cause death or great bodily harm.")
TORPY, LAWSON and EVANDER, JJ., concur.